Citation Nr: 0203468	
Decision Date: 04/16/02    Archive Date: 04/26/02

DOCKET NO.  94-20 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE


Entitlement to service connection for arteriosclerotic heart 
disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from January 1957 to January 
1960, and from April 1960 to May 1977.


This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Houston, Texas, Department of Veterans 
Affairs (VA) Regional Office (RO). 

This case was previously before the Board in June 1997 and 
April 2000, at which times it was remanded to the RO for 
additional development and adjudicative action.  

In April 2001 the RO affirmed the denial of entitlement to 
service connection for coronary artery disease.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  Heart disease was not shown during active service, 
disabling to a compensable degree during the initial post-
service year , or for many years after service.

2.  There is no probative or competent medical evidence of 
record linking post service reported arteriosclerotic heart 
disease to active service on any basis.


CONCLUSION OF LAW

Arteriosclerotic heart disease was not incurred in or 
aggravated by active service and may not be presumed to have 
been incurred during such service. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the available service medical records reveals 
that there is no evidence of arteriosclerotic heart disease 
during the veteran's period of active service.  The service 
medical records do reveal treatment and complaints of chest 
pain during service.

A service medical record dated in January 1962 shows reported 
chest pains and sore throat.  The impression was a upper 
respiratory infection.

A service medical record dated in November 1971 shows that 
the veteran reported recurrent episodes of sharp left chest 
pain, non-radiating, not exercise or anxiety related, lasting 
20-30 seconds and disappearing completely.  The impression 
was intercostal muscle spasm.  An associated 
electrocardiogram (EKG) report was interpreted to reveal a 
probably normal EKG.

A December 1971 service medical record notes that the veteran 
complained of intermittent episodes of left-sided chest pain 
for one month prior to this examination, radiating into the 
left arm and occasionally associated with numbness in the 
left arm.  It was not exercise related, but was precipitated 
by anxiety with his job.  There was no increase in pain with 
change of position.  The impression was chest wall pain.

An April 1990 narrative summary from Brooke Army Medical 
Center indicates that the veteran reported a one year history 
of exertional substernal chest pain which radiated down both 
of his arms. 

In May 1990, the veteran submitted an application for service 
connection of a heart disorder, contending that he was 
treated for a heart problem in 1973 at the 97th General 
Hospital in Frankfurt, Germany.  

In an undated letter, he also reported that he was treated 
for a light heart attack in 1972 at "Babenhausen Disp," 
"Asschaffenburg Hosp.," and Frankfurt General Hospital.

An Inpatient Treatment Record Cover Sheet from the Brooke 
Army Medical Center dated in May 1990 shows that the veteran, 
in pertinent part, was discharged with a diagnosis of 
atherosclerotic coronary artery disease, manifested by 3-
vessel disease with decreased left ventricular function.

A private medical record dated in August 1990 showed that the 
veteran had been experiencing anginose symptoms since early 
1989.  From a clinical stand point, and pursuant to the EKG, 
there were no signs of a manifested coronary heart disease 
detectable at the time.

A VA examination report dated in September 1990 shows that 
the veteran reported experiencing a light heart attack at the 
Frankfurt Hospital in late 1973.  The diagnosis was coronary 
disease, state following aorta-coronary bypass; removal of 
vena saphena magna left; hypercholesteremia, 
hypertriglyceridemia, hyperuricemia; and suspected beginning 
coaxarthrosis left.

In June 1991 the RO noted that the service medical records 
were incomplete and directed that another request be made for 
all service medical records.  It also directed that the 
veteran be asked whether he had any copies of service medical 
records.  The record reflects that the veteran was asked and 
submitted his own copies of service medical records; however, 
these records essentially duplicated those service medical 
records already received.

In August 1991 the RO requested complete service medical 
records to include the retirement examination.  It specified 
that records of treatment of a heart disorder in 1973 at the 
97th General Hospital in Frankfurt, Germany be located.

In October 1991 the U.S. Army Reserve Personnel Center 
(ARPERCEN) responded that there were no additional service 
medical records, stating that medical records had been 
requested.

In October 1991 the RO sent a specific request to the 97th 
General Hospital for records of treatment of a heart 
condition in 1973.  In November 1991 an official from the 
97th General Hospital responded that no records were found 
for the veteran during the period in question, and further 
noted that records had been retired to the National Personnel 
Records Center in St. Louis, Missouri.

In November 1991 the RO sent a request to the National 
Personnel Records Center  requesting all available service 
medical records on the veteran; however, the period of 
service specified by the RO was only from March 1975 to May 
1977.  In December 1991 the NPRC responded that it was unable 
to locate records in reply to the RO's request.

In May 1992 the RO sent another request for the veteran's 
service medical records to ARPERCEN, and they responded that 
there were no additional records found on file.

Private medical records from the Texas Rehabilitation 
Commission dated from January 1990 to December 1997 show that 
the veteran was followed for symptoms associated with his 
heart disability.  A non-diagnostic cardiac exercise 
treadmill stress test was performed, which resulted in an 
early onset of fatigue.

A private examination report dated in August 1992 from the 
Texas Rehabilitation Commission shows that the veteran 
provided a history of a mild myocardial infarction in 1974.  
The assessment was (1) Organic heart disease, coronary artery 
disease, status coronary artery bypass graft times 3, and 
angina pectoris.  It was also noted that he had New York 
Heart Association class symptoms with more than ordinary 
activities, chest pains;  (2) Chest wall tenderness, 
costochondritis - possibly related to the veteran's surgery; 
and (3) status left lower extremity saphenectomy.

This matter came before the Board in June 1997, but was 
remanded for additional development.  The veteran was 
requested to identify sources of recent pertinent medical 
treatment for his arteriosclerotic heart disease, and for 
copies of medical records in his possession for relevant 
medical treatment following his separation from service.  The 
RO was also directed to obtain copies of any decisions on the 
merits, as well as any medical records, from the Social 
Security Administration with regard to the veteran's claim.  
The veteran was also to be scheduled for a VA medical 
examination with regard to his arteriosclerotic heart 
disease.

Records from the Brooke Army Medical Center received in March 
1998 show that the veteran underwent a left heart 
catheterization with coronary angiography and left 
ventriculography in January 1996.  It was noted that the 
veteran had provided a history of myocardial infarction in 
1972 and 1989.  The diagnosis was atherosclerotic coronary 
artery disease manifested by myocardial infarction in 1972 
and 1989, and atypical chest pain.

A private medical record dated in May 1998 shows that the 
veteran was treated in the 1990s for heart attack.

A VA examination report dated in February 1999 shows that the 
veteran reported having a myocardial infarction in 1972 while 
stationed in Germany, wherein he was hospitalized for five 
days.  He also reported a second myocardial infarction in the 
late 1970's, and a third one in 1989, at which time he 
underwent a coronary artery bypass grafting surgery.  He 
indicated that he had had two cardiac catheterizations since 
that time, the last one in 1996.

The diagnosis was atherosclerotic coronary artery disease.  
The veteran was said to be status post coronary artery bypass 
grafting surgery in May 1990 with saphenous vein grafts 
placed to his posterior descending artery, obtuse marginal 
branch and left internal mammary artery to his left anterior 
descending artery.  Cardiac catheterization in 1996 showed 
occlusion of the saphenous vein grafts to the posterior 
descending artery and obtuse marginal.  

At present, he had only occasional angina.  He had normal 
left ventricle systolic function as seen on echocardiogram in 
1997.  He also underwent a Bruce exercise treadmill test in 
November 1997, prior to his back injury in which he went 10 
METs.

In an addendum to the examination report, the examiner noted 
that a review of the claims file revealed that in 1971, the 
veteran had an episode of chest discomfort for which he was 
treated for chest wall pain.  At that time, the physician did 
not feel that the chest pain was cardiac in nature.  The 
examiner, having also reviewed the EKG from that time, agreed 
with the normal interpretation.  The examiner concluded that 
he could find no evidence that the veteran had heart disease 
on entering service and that the etiology of his heart 
disease was multifactorial, as with most patients with 
arteriosclerotic heart disease.  The examiner opined that the 
later manifestations of his heart disease were directly 
related to his prior history of heart disease while in 
service.  He indicated that he felt the heart disease 
appeared to have naturally progressed from 1973 to 1990.  The 
heart disease appeared to begin in 1973, at the time of the 
first hospitalization in Germany for a myocardial infarction.  
His heart disease was said to have progressed to the point 
that in 1990 he required a coronary artery bypass grafting 
surgery.

In an addendum to the foregoing VA examination, dated in 
August 1999, the same examiner indicated that he based his 
prior opinion on the history as provided by the veteran, as 
records of a hospitalization in 1973 for a myocardial 
infarction were not of record.  The examiner concluded that 
since the medical records were not available, and the veteran 
clearly recalled being told that he had a myocardial 
infarction in 1973, he did not have any other recourse, but 
to believe the veteran's history.

Medical and administrative records were received from the 
Social Security Administration in September 1999.  The 
records showed that the veteran was treated for a history of 
arteriosclerotic heart disease.  

There was no evidence, however, that the arteriosclerotic 
heart disease was manifested during his period of service or 
within a year following discharge therefrom.

This case came before the Board in April 2000, wherein it was 
remanded for additional development.  The RO was directed to 
attempt to secure any service records concerning the 
veteran's military service from 1972 to 1977 from the 
National Personnel Records Center.  The RO was also to 
request from the veteran the names of providers of all 
parties that might have possessed additional records 
pertaining to treatment of any heart problems immediately 
following his discharge from service in 1977 to 1990.

In a statement dated in June 2000, the veteran indicated that 
he did not have any additional information in his possession 
regarding treatment for his arteriosclerotic heart disease, 
and that all evidence he had was already of record.

Records received from the National Personnel Records Center 
in September 2000,  consisted solely of Immunization Records 
dated from January 1957 to May 1971.  These records did not 
contain any evidence that showed treatment for symptoms 
associated with arteriosclerotic heart disease.


Criteria

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein. 
38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).

For certain chronic disorders such as ischemic heart disease, 
service connection may be granted if the disease becomes 
manifest to a compensable degree within one year following 
separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 & Supp. 2001);  38 C.F.R. §§ 3.307, 3.309 
(2001).
Service connection may be also granted for any disease first 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2001).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or where a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).


Analysis

Duty to Assist

The Board initially notes that there has been a significant 
change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well-grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet filed as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2001.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify), 
and is therefore more favorable to the veteran.  Therefore, 
the amended duty to assist law applies.  Id.

The Board notes that the duty to assist has been satisfied in 
this instance.  The RO has made reasonable efforts to obtain 
evidence necessary to substantiate the veteran's claim, 
including any relevant records adequately identified by him 
as well as authorized by him to be obtained.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); see also McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

More specifically, the Board notes that when the veteran 
filed his claim he indicated treatment at the Brook Army 
Medical Center, Fort Sam Houston, Texas; the Landstuhl Army 
Regional Medical Center, Landstuhl, Germany; the Texas 
Rehabilitation Commission, Austin, Texas; the Northwest 
Methodist Hospital, San Antonio, Texas; the VA Medical Center 
in San Antonio, Texas; administrative and medical records 
from the Social Security Administration; and private medical 
records from DRL, MD, and RO, MD.  The treatment records, 
including examination reports, have been obtained from the 
respective facilities and have been associated with the 
veteran's claims folder.  The RO has obtained and associated 
with the claims file the medical treatment and examination 
reports identified by the veteran.  The RO has also 
associated the veteran's service medical records from the 
National Personnel Records Center with the claims file.  
Repeated additional efforts by the RO to obtain additional 

The Board is of the opinion that there is sufficient medical 
evidence on file to permit a determination of the issue on 
appeal.  See 38 U.S.C. § 5103A(d) (West Supp. 2001).  In 
light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible under the circumstances; no further assistance to 
the appellant in developing the facts pertinent to his claim 
is required to comply with the duty to assist him as mandated 
by the VCAA.  38 U.S.C.A. § 5103A (West Supp. 2001)

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent supplemental 
statement of the case was issued to the veteran.  

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new law.  As set forth above, VA has already met all 
obligations to the veteran under this new law.

The record shows that the RO has informed the veteran of the 
evidence needed to substantiate his claim through issuance of 
rating decisions, statement and supplemental statements of 
the case, remands of the Board, and associated 
correspondence.  

In this regard, the veteran has been given the opportunity to 
direct the attention of the RO to evidence which he believes 
is supportive of his claim, and the RO, as noted above, has 
expanded the record accordingly by obtaining and associating 
with the claims file any additional evidence mentioned by the 
veteran.  

There is no known additional evidence claimed by the veteran 
to exist which would substantiate his claim.

Moreover, the veteran himself has been offered the 
opportunity to submit evidence and argument on the merits of 
the issue on appeal, and has done so.  The veteran, in June 
2000, has advised that he had no additional service or 
medical treatment records which he intended to submit in 
support of his claim.  

The RO has afforded the veteran a medical examination to 
include an opinion pertinent to his claim.  The examiner has 
provided additional information clarifying his opinion.

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand of 
the veteran's claim to the RO for adjudication under the new 
law would only serve to further delay resolution of his 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Analysis

As discussed above, under 38 U.S.C.A. § 1111 and 38 C.F.R. § 
3.304(b), a veteran is entitled to service connection for a 
disorder present in service unless the disorder was noted in 
an examination report at the time of entrance into service, 
or clear and unmistakable evidence shows that the veteran's 
disorder preexisted service and was not aggravated by it.  
See Junstrom v. Brown, 6 Vet. App. 264, 266 (1994); see also 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 486 (1991).

As the veteran's service medical records are silent as to a 
history of a heart disability prior to his entrance into 
service, he is therefore presumed to have been in sound 
condition unless clear and unmistakable evidence exists to 
overcome the presumption.  38 U.S.C.A. § 1111 (West 1991).  
By "clear and unmistakable" evidence is meant that which 
cannot be misinterpreted and misunderstood; it is that which 
is "undebateable."  Vanerson v. West, 12 Vet. App. 254 
(1999).

In this case, the veteran's service medical records are 
entirely silent as to his having experienced symptoms 
associated with arteriosclerotic heart disease either prior 
to or during service.  


The veteran's service medical records show various reports of 
chest pain, but they were each either associated with an 
upper respiratory infection or a muscular spasm, but in no 
instance was arteriosclerotic heart disease ever related to 
the reported symptomatology.

The veteran has asserted on various occasions that he 
experienced a mild myocardial infarction either in 1972 or 
1973 during his period of active service.  There is no 
evidence of record that the veteran was ever diagnosed with a 
myocardial infarction during his period of active service or 
within a year after separation therefrom.  Attempts to obtain 
additional service medical records from the National 
Personnel Records Center which might substantiate the 
veteran's assertions have been unsuccessful.

Subsequent to service, the first evidence of arteriosclerotic 
heart disease is not until 1990, approximately thirteen years 
following his separation from service.  The September 1990 VA 
examination report showed that the veteran reported 
experiencing a light heart attack in 1973, but the diagnosis 
of coronary disease was not said to be associated with his 
period of active service.

Private and VA medical records dated from January 1990 to 
February 1999 show that the veteran was followed for symptoms 
associated with a heart disability.  The veteran continued to 
provide a history of a myocardial infarction either in 1972, 
1973 or 1974.  However, competent medical records supporting 
the fact that the veteran experienced a myocardial infarction 
during service was never provided.

The Board is aware of the February 1999 VA examination report 
which showed that the examiner, having reviewed the claims 
file, concurred with the inservice assessment that the 
episodes of chest discomfort for which he was treated during 
service, were not cardiac in nature, and that the EKG results 
were normal.  

The examiner also opined that, based upon the history  as 
provided by the veteran, his current manifestations of heart 
disease were directly related to his prior history of heart 
disease while in service, and that the heart disease had 
naturally progressed from 1973 to 1990.  

In his August 1999 addendum, the same examiner indicated that 
he based his prior opinion on the history as provided by the 
veteran, since records of a hospitalization in 1973 for a 
myocardial infarction were not of record.  The examiner 
concluded that since the medical records were not available, 
and the veteran had recalled being told that he had a 
myocardial infarction in 1973, he did not have any other 
recourse, but to believe the veteran's history.

In light of the foregoing, the Board finds that the 
examiner's opinion was evidently made using information 
supplied by the veteran himself.  A medical diagnosis, 
however, is only as credible as the history on which it was 
based.  See Reonal v. Brown, 5 Vet. App. 458, 460 (1993); see 
also Elkins v. Brown, 5 Vet. App. 474, 478 (1993):

Although [the doctor] examined appellant on 
many occasions, there is no indication that he 
formed his opinion [that appellant's 
disability was service-connected] on a basis 
separate from appellant's recitation of his 
medical and service background.

See also Swann v. Brown, 5 Vet. App. 229, 233 (1993) [a 
diagnosis "can be no better than the facts alleged by the 
appellant."].

It is thus significant that the examiner's opinion does not 
appear to have been based on a review of the veteran's 
service medical history, but rather on information supplied 
by the veteran himself.  


When viewed against the background of the negative service 
medical records, which fail to provide any evidence of a 
myocardial infarction during the veteran's period of active 
service, or within a year from separation, the opinion of the 
examiner concerning the natural progression of 
arteriosclerotic heart disease does not establish that there 
was a disease or injury associated with the current heart 
disability manifested during service.  See Swann v. Brown, 5 
Vet. App. 229, 233 (1993) [the Board was not bound to accept 
opinions of two doctors who made diagnoses of post-traumatic 
stress disorder almost twenty years following appellant's 
separation from service and who necessarily relied on history 
as related by appellant]. 

The first evidence of symptoms associated with 
arteriosclerotic heart disease is not until 1990, at which 
time he was diagnosed with coronary disease.  However, there 
was no attribution of such to service.  The Board has 
considered the available VA and private medical records.  
Unfortunately, there is no competent medical evidence of 
record that the veteran currently has arteriosclerotic heart 
disease that is linked with anything of service origin.  Any 
statements of such by the veteran are contradicted by the 
evidence of record.  The competent medical evidence of record 
all shows that the veteran's current arteriosclerotic heart 
disease was first manifested thirteen years after separation 
from service.

The Board notes that the veteran has asserted that the 
symptoms associated with his current arteriosclerotic heart 
disease first manifested during his period of active service.  
However, in the absence of supporting evidence, the veteran's 
self-report linking the current disability to service is not 
competent medical evidence.

As a layperson, he has not shown that he is qualified to 
render medical opinions regarding matters, such as diagnoses 
and determinations of etiology, calling for specialized 
medical knowledge.  See Cromley v. Brown, 7 Vet. App. 376, 
379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  


In the case at hand, as discussed at length above, there is 
no evidence that the veteran sustained a myocardial 
infarction or manifested other symptoms associated with 
arteriosclerotic heart disease during service, thus there can 
be no nexus between a current disability and service.  As 
noted in the previous paragraph, the veteran is not competent 
to provide such a medical opinion.

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions as to whether the 
veteran has current arteriosclerotic heart disease that is 
related to his period of active service.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

Additionally, the Board notes that there is no competent 
medical evidence that any chronic disorder of the 
cardiovascular system developed coincident with a verified 
incident of active service, and as noted above, that any 
current arteriosclerotic heart disease has been linked to 
service on the basis of such evidence, regardless of any 
alleged continuity of symptomatology.  Voerth v. West, 13 
Vet. App. 117 (1999); McManaway v. West, 13 Vet. App. 60 
(1999); Savage v. Gober, 10 Vet. App. 488 (1997).

In short, for the reasons and bases discussed above, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim.  The competent medical evidence 
of record shows the veteran did not have arteriosclerotic 
heart disease until several years following his separation 
from service, and there has been no link provided by a 
competent authority relating the current disability to a 
confirmed incidence of service.

Accordingly, the veteran's claim of entitlement to service 
connection for arteriosclerotic heart disease is denied.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for arteriosclerotic heart 
disease.  See Gilbert, 1 Vet. App. at 53.


ORDER

Entitlement to service connection for arteriosclerotic heart 
disease is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

